Citation Nr: 1243015	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an extension of a temporary total disability rating for a period of convalescence on and after April 1, 2008.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2006 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDING OF FACT

The competent evidence of record demonstrates that as of April 1, 2008, the Veteran did not require further convalescence due to surgical repair of right shoulder.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability rating for a period of convalescence on and after April 1, 2008 based on convalescence for surgical repair of right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R §§ 3.159, 4.30 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran was provided with a notification letter in May 2009 with respect to his claim for an extension of the temporary total disability rating assigned for surgical repair of right shoulder.  The May 2009 letter advised the Veteran of the criteria for a temporary total disability rating for a period of convalescence.  The May 2009 letter detailed how VA would assist the Veteran in developing his claim, his and VA's obligations in providing such evidence for consideration, and how to substantiate disability ratings and effective dates.  Thus, the Board finds the Veteran was provided with all necessary notice prior to the initial adjudication of the claim.  

Accordingly, the Board determines that the content requirements of VA's duty to notify have been met, and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further notice is not necessary prior to the Board issuing a decision.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA medical records and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any additional, relevant treatment records necessary for an equitable adjudication of the claim.

VA has a duty to assist the claimant by providing a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Here, the Veteran underwent VA examination in December 2008 in conjunction with his service-connected chronic strain right shoulder with early degenerative changes.  The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner noted the Veteran's self-reported medical history and relevant documents of record and clinically evaluated the Veteran.  The examiner then provided detailed findings related to the current symptomatology of the disability.  Additionally, the Board notes that a current examination is not relevant in a case for a temporary total disability rating for a period of convalescence based on prior disability.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

On January 17, 2008, the Veteran underwent surgery for his service-connected chronic strain right shoulder with early degenerative changes.  In a February 2008 rating decision, the RO assigned a temporary total disability rating from January 17, 2008 to March 31, 2008, with an evaluation of 10 percent assigned on and after April 1, 2008.  The Veteran contends that a total disability rating was warranted after that date.  The Board notes that the Veteran had a second surgery on his right shoulder on May 14, 2010, and as a result, a temporary total disability rating was assigned, ending on June 30, 2010.  A ten percent disability rating was assigned on and after July 1, 2010.  The propriety of the compensation or period of assignment for this second post-surgical convalescence and period thereafter is not on appeal before the Board.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R., Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Under VA regulations, a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of twenty-one days.  38 C.F.R. § 4.29 (2012).  Additionally, such rating is appropriate when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that one of the following criteria is met effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2012).

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in 1) surgery necessitating at least one month of convalescence; 2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or 3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.

Extensions of one, two, or three months beyond the initial three months may be made under the above paragraphs, and extensions of one to six months beyond the initial six months may be made under paragraphs two or three with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).

The Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

Initially, the Board notes that the Veteran requests an extension of the total disability rating through May 14, 2010, the date of his second surgery.  However, as VA regulations permit a maximum period of one year for a temporary total disability rating for a period of convalescence, the Veteran is not legally entitled to a total disability rating for the period from January 17, 2009 to May 13, 2010 under the provisions of 38 C.F.R. § 4.30.  Thus, the period on appeal in this case includes April 1, 2008 through January 16, 2009.

A December 2007 private treatment record indicates the Veteran was scheduled for an eight-week convalescence following a surgical procedure.  

According to a September 2008 VA Work Ability Form, a VA physician provided a diagnosis of right shoulder labral tear status post debridement on July 2, 2008.  It was noted that the Veteran could return to work beginning on July 3, 2008 but would be limited to light/medium work.  In an eight hour work day, the Veteran was cleared to stand or walk for six to eight hours, sit for five to eight hours, and drive for five to eight hours.  The Veteran was instructed to lift a maximum of 30 pounds, with frequent lifting and carrying limited to objects weighing up to 20 pounds.  The Veteran was cleared to climb, reach, push, and pull occasionally, and he was permitted to grasp and perform fine manipulation repetitively.  The Veteran was not permitted to perform repetitive over the shoulder activity.  The VA physician noted that the restrictions detailed above were permanent in nature.

A November 2008 VA treatment record indicates the Veteran was undergoing physical therapy at home and at the VA medical facility.  The assessment was chronic right shoulder pain.  

In December 2008, the Veteran underwent VA examination to evaluate the severity of his service-connected chronic strain right shoulder with early degenerative changes.  It was recorded that the Veteran had three months of physical therapy following arthroscopic glenohumeral debridement for labral pathology in January 2008.  The Veteran reported continued popping in the right shoulder and problems with certain ranges of motion.  He stated that he had left his last job in September 2008 as he was unable to handle the physical activity due to his right shoulder disability.  He rated his daily pain as a three out of ten that went up to a six with certain activities.  Sleeping in the wrong position increased the pain, and the Veteran was unable to use the steering wheel in his car properly.  The record reflects that the Veteran had an orthopedic consultation in October 2008 where he was instructed to continue his home exercises.  The Veteran reported that he was able to handle household work.  His hobbies included computer work, and his exercise consisted of home exercises for his right shoulder.  The Veteran did not use any assisted devices and did not have any restrictions on driving, sitting, standing, or walking.  

On physical examination, tenderness on the anterior shoulder joint was noted on palpation.  There was no effusion, no edema, no redness, no heat, no inflammation, no abnormal movement, no instability, and no guarding movement.  With respect to range of motion, abduction was zero to 160 degrees, with a normal movement of zero to 180; forward flexion was zero to 150 degrees, with a normal movement of zero to 180; external rotation was zero to 60, with a normal movement of zero to 90; and internal rotation was zero to 80, with a normal movement of zero to 90.  Passive range of motion was no different than active range of motion, and pain was noted at the end of the range of motion exercises.  Strength testing was five out of five for all motions.  The right shoulder was slightly positive for impingement but no instability.  The VA examiner found the Veteran had no additional functional limitations of the right shoulder joint secondary to repetitive use of the joint or due to flare-ups, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  Imaging films revealed that in comparison to the previous study in May 2007, the widening and very slight offset of the acromial clavicular joint appeared to be somewhat more prominent.  The lateral margin of the clavicle lay slightly higher in position, which raised the question of a partial separation of the AC joint.  The glenohumeral joint was unremarkable, with no acute fracture or degenerative change noted.  The impression was slight widening and offset of the acromial clavicular joint raising the question of ligamentous injury. 

A January 2009 VA physical examination demonstrates the Veteran was unable to move his right hand over his head.

A February 2009 VA treatment record reflects that the Veteran continued to have some snapping and clicking in the right shoulder.  He had excellent range of motion with forward flexion to 170 degrees and abduction to 130.  He was able to reach his L3 spinous process and externally rotate approximately 70 degrees.  The Veteran had normal grip strength and intrinsic strength, as well as wrist dorsiflexion.  X-rays of the shoulder showed normal bony architecture.  The postsurgical diagnosis was that of degeneration of the labrum.  The plan was to have the Veteran work with physical therapy to tone his rotator cuff muscles doing internal and external rotation with rubber bands to improve stability.

A March 2009 VA physical therapy report indicates the Veteran was receiving instructions for a rotator cuff strengthening program.  It was noted that the Veteran had been through physical therapy many times in the past but was not consistent with the exercises.  The Veteran reported increased pain with hold positions like talking on the phone and increased pain at night when lying on the right side.  The Veteran was found to have the signs and symptoms consistent with right rotator cuff weakness.

A May 2009 private treatment record reflects that the Veteran had right shoulder surgery in January 2008.  The private physician stated that the Veteran had fully recovered one year after surgery.

In a June 2009 statement, the Veteran argued a temporary total disability rating was warranted for the entire period from January 17, 2008 to January 17, 2009 because he had been unemployed for two consecutive months followed by physical therapy for several months.  He asserted his full recovery time included one year.  The Veteran stated that he had additional problems with his shoulder resulting in a permanent, limited work profile to include a maximum 20 pound lifting capacity.  He contended that the temporary total disability rating should be extended until his right shoulder had completely healed.

After a thorough review of the evidence, the Board finds the symptoms of and treatment for the Veteran's chronic strain right shoulder do not meet the criteria for an extension of the total disability rating for additional convalescence.  The requirements of 38 C.F.R. § 4.30 are specific; there would need to be evidence of surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  Here, the evidence does not demonstrate any severe postoperative residuals or immobilization.  No amputation was performed, and the evidence does not demonstrate the Veteran's right shoulder was placed in a cast during the period on appeal.  Although the Veteran argues his right shoulder did not heal properly, the medical evidence does not indicate the Veteran had an incompletely healed surgical wound.  Further, the December 2008 VA examiner noted the Veteran did not use any assisted devices and had no restrictions on driving, sitting, standing, or walking.  The Board also finds it particularly significant that post-surgical treatment for the Veteran's right shoulder specifically focused on range of motion exercises and not immobilization.  

The Board observes the evidence indicating the Veteran could not return to work until July 3, 2008, and the permanent restrictions placed on the Veteran's work profile thereafter.  Further, the Veteran contends that he was forced to quit his job in September 2008 due to his right shoulder problems.  While the Board must consider such evidence in its determination, the Board also must view the evidence in the context of the other treatment notes.  See Felden, 11 Vet. App. at 430.  In this case, the treatment records do not show that the Veteran required further convalescence from surgery.  The purpose of benefits for post-surgical convalescence is to provide compensation during a period of time required for physical healing after surgery so that the Veteran can take to heal effectively.  Once healed, however, the Veteran is no longer entitled to such benefits.  The mere fact that the Veteran cannot return to his particular work does not require that the temporary total evaluation be continued.  

The Board acknowledges the Veteran's assertions that his right shoulder failed to heal properly, and as a result, he continued to have problems with his right shoulder throughout the appeal period.  As lay persons can attest to observable symptomatology, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, these statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  When considered with the evidence of the Veteran's post-surgical treatment for his right shoulder disability, to include range of motion exercises and no restrictions on mobility, the Board does not find that an extension of the temporary total disability rating on and after April 1, 2008 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.


ORDER

Entitlement to a temporary total disability rating for a period of convalescence after April 1, 2008 is denied.

REMAND

The United States Court for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a formal claim for a TDIU; however, in an August 2010 written statement the Veteran asserted that he was unable to obtain employment due to his service-connected chronic strain right shoulder, with early degenerative changes.  Additionally, in October 2010, the RO provided the Veteran with the statutory and regulatory notice with respect to the claim for a TDIU.  Finally, the Board finds that the claim of entitlement to an extension of a temporary total disability rating for a period of convalescence is, in essence, an increased rating claim for VA purposes.  Therefore, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating is remanded for appropriate action.

Accordingly, the case is REMANDED for the following actions:

1. The RO must associate with the Veteran's claims file all outstanding VA treatment records dated from July 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2. The RO should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete with instructions to return the form to the RO.

3. The RO should complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.
  
4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


